FILE COPY
                  OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/17/2015                         Hg! \/w\/L                      COA No. 12-14-00116-cr
Perez, Jose Diaz               Tr. Ct. No. 18,373                     PD-0728-15
On this day, this Court has granted the Appellant's Pro Se Motion to Suspend Rule
9.3(b) T.R.A.P.                     ^^IS^#
                                                                             Abel Acosta, Clerk

                                12TH COURT OF APPEALS CLERK
                                CATHY LUSK
                                1517 W. FRONT, ROOM 354
                                TYLER, TX 75701
                                * DELIVERED VIA E-MAIL *